DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    PAUL KLEIN and SHER KLEIN,
                            Appellants,

                                    v.

    AMERICAN LEARNING SYSTEMS, INC., a Florida corporation,
                        Appellee.

                              No. 4D18-1045

                          [December 5, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE 15-015921
(12).

  Richard C. Wolfe of Wolfe Law Miami, P.A., Miami, and Alan G. Geffin
and Christopher Perez-Gurri of GPG Law, Fort Lauderdale, for appellants.

   John J. Shahady of Kopelowitz Ostrow Ferguson Weiselberg Gilbert,
Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed. See Am. Learning Sys., Inc. v. Gomes, 199 So. 3d 1076 (Fla.
4th DCA 2016).

GROSS, MAY, JJ., and CARACUZZO, CHERYL, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.